DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian C. Altmiller on 02/25/2022.
The application has been amended as follows: 
The instant claims have been amended as follows –

1 – 15. (Canceled)

	16. (Currently Amended) A testing member comprising:
	a substrate having a surface provided with at least one groove extending below the surface of the substrate but not through the substrate and being configured to store a specimen for testing therein; and
	a cover film laminated on the surface of the substrate provided with the at least one groove, the cover film comprising:
		a base material layer;

		an adhesive layer laminated on a surface of the hydrophilic coating layer and extending across the entire surface of the base layer on which the hydrophilic coating layer is laminated, wherein
	the adhesive layer is configured to adhere the cover film to the surface of the substrate without contacting the at least one groove, and
	the testing member has a configuration for performing an optical test for a specimen stored in the at least one groove of the substrate, the configuration including the cover film having a region in which the adhesive layer is absent and the hydrophilic coating layer is exposed.

	17. (Previously Presented) The testing member as recited in claim 16, wherein, in the cover film for testing, the region in which the adhesive layer is absent overlaps with the at least one groove of the substrate in a plan view.

	18. (Previously Presented) The testing member as recited in claim 16, wherein the substrate has transparency to light used in the test.

	19. (Previously Presented) The testing member as recited in claim 16, wherein
the adhesive layer is a patterned adhesive layer, and
	the cover film for testing has a region within the patterned adhesive layer through which the hydrophilic coating layer is exposed, and


20. (Previously Presented) The testing member as recited in claim 16, wherein the base material layer has a surface side which is completely flat.

	21. (Currently Amended) A method of manufacturing the member as recited in claim [[11]] 16, the method comprising: 
	a step of forming the hydrophilic coating layer on a surface of the base material layer; and 
	a step of partially forming the adhesive layer on a surface of the hydrophilic coating layer opposite to the base material layer, without forming the adhesive layer at a hydrophilic coating layer exposed part in which the adhesive layer is absent and the hydrophilic coating layer is exposed.

	22. (Currently Amended) The method of manufacturing the member as recited in claim 21, wherein the adhesive layer is formed by screen printing of a material on the surface of the hydrophilic coating layer opposite to the base material layer, wherein the material forms the adhesive layer.

	23- 26. (Canceled) 

member as recited in claim [[14]] 18, the method comprising: 
	a step of forming the hydrophilic coating layer on a surface of the base material layer; and 
	a step of partially forming the adhesive layer on a surface of the hydrophilic coating layer opposite to the base material layer, without forming the adhesive layer at a hydrophilic coating layer exposed part in which the adhesive layer is absent and the hydrophilic coating layer is exposed.--.

	28. (Currently Amended) The method of manufacturing the member as recited in claim 27, wherein the adhesive layer is formed by screen printing of a material on the surface of the hydrophilic coating layer opposite to the base material layer, wherein the material forms the adhesive layer.
Allowable Subject Matter
Claims 16-22, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 16, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed a testing member comprising:
	a substrate having a surface provided with at least one groove extending below the surface of the substrate but not through the substrate and being configured to store a specimen for testing therein; and the adhesive layer is configured to adhere the cover film to the surface of the substrate without contacting the at least one groove in combination with the entirety of elements of instant claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael P LaPage/Primary Examiner, Art Unit 2886